DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-10 are objected to because of the following informalities:  Examiner recommend applicant to use “the suction duct” instead of “a suction duct”, and use “the air intake” instead of “an air intake” in line 1 of claims 9 and 10.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mating portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 4149453) in view of Hampe (US 20180155036).
Regarding claim 1, Reed teaches an insert “for an air intake of a suction duct” (This is intended use) , the insert comprising:
an inner portion (pipe 56 in combination with the portion of pipe 50 extending from the connection with seal 54 to inside of pipe 12) configured to extend within the suction duct (pipe 12, fig 4), the inner portion including a conduit (pipe 56 in combination with the portion of pipe 50 extending from the connection with seal 54 to inside of pipe 12 together forms a conduit) having opposed inlet (annotated figure 1) and outlet ends (outlet end is the outlet of pipe 56), the conduit having a central axis (conduit as defined inherently has a central axis) extending along an inlet direction (left-right direction of fig 4) at the inlet end and along an outlet direction (upward-downward direction of fig 4) at the outlet end, the conduit being curved so that the inlet and outlet directions are non-parallel (see curved elbow in fig 4.  The directions are perpendicular to each other), the outlet end having a smaller cross-sectional area than that of the suction duct (see fig 4.  The cross-section area of duct 56 is smaller than cross-sectional area of duct 12 in order for duct 56 to fit inside pipe 12);
a mating portion (54, fig 4) “configured for sealingly engaging the air intake” (seal 54 engages with air intake, which is an opening of pipe 12 that receives pipe 50), the inner portion extending inwardly from the mating portion (see fig 4);
and an outer portion (the portion of pipe 50 extending toward the right direction from the seal 54 as seen in fig 4) configured for extending outside of the suction duct (see fig 4), the outer portion extending outwardly (toward the right direction) from the mating portion (see fig 4),
the insert including an inlet (Annotated figure 1) in fluid communication with the inlet end of the conduit. 
[AltContent: textbox (Annotated figure 1)][AltContent: textbox (Inlet end of the conduit)][AltContent: arrow][AltContent: textbox (Dashed-line showing an inlet )][AltContent: arrow][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    8
    8
    media_image1.png
    Greyscale



	Reed fails to teach the outer portion including a curved lip extending around a while perimeter of an inlet opening of the inlet and defining a leading edge of the inlet, and providing an increased surface for guiding flow into the inlet.
Hampe teaches an outer portion (Annotated figure 2) including a curved lip (406, fig 4 and annotated fig 2) extending around ([0042] “outer perimeter 406”.  Since 406 is an outer perimeter, it inherently extend around entire perimeter of the inlet opening as defined) a whole perimeter (perimeter of inlet defined in annotated figure 2) of an inlet opening (a cross-sectional opening of upstream end of 304) of an inlet (Annotated figure 2.  See fig 5 for airflow direction.  Air comes from the bottom and flows upward.  Therefore the highlighted area is an inlet for conduit 204) and “defining a leading edge of the inlet, and providing an increased surface for guiding flow into the inlet” (These are functional languages.  The outer perimeter 406 is capable of defining or acting as a leading edge of the inlet and provide an increased surface for guiding flow into the inlet because it is larger than the inlet). 
[AltContent: textbox (Double arrow shows the cross-sectional area of the inlet end of the conduit)]

[AltContent: textbox (Conduit for claim 8)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Hashed area is an inlet)]
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: textbox (Annotated figure 2)][AltContent: textbox (an outer portion)]
    PNG
    media_image2.png
    345
    485
    media_image2.png
    Greyscale





It would have been obvious at the time of filing to modify Reed as taught by Hampe by incorporating a larger outer portion in order to create a nozzle type structure for the diluent flow 52 to increase diluent flow rate to allow quick dilution of the exhaust gas in the discharge stack 12 of Reed. 
Regarding claim 2, Reed in view of Hampe teaches the lip “is configured to reduce vorticities in an airflow entering the conduit through the inlet” (the lip has a curved surface as shown in annotated figure 2.  Therefore it is capable of reducing vorticities in the airflow).
Regarding claim 7, Reed in view of Hampe teaches the inlet has opposed first and second sides (first side is the upper side of inlet while the second side is the lower side of the inlet shown in annotated fig 1) with the first side being closer to the outlet end of the conduit than the second side (see the combination of annotated fig 1 and Reed fig 4), the lip forming a protuberance along the first side (see fig 4).
Regarding claim 8, Reed in view of Hampe teaches the inlet defines an opening (the inlet as defined in annotated figure 2 is an opening) having a greater cross-sectional area than that of the inlet end of the conduit (see annotated fig 2.  The inlet is larger than a cross-sectional area of the inlet end of the conduit).
Regarding claim 9, Reed in view of Hampe teaches an assembly including the suction duct and the insert as defined in claim 1 (see claim 1 rejection) received in the air intake (opening of pipe 12 that receives pipe 50 shown in Reed fig 4) of the suction duct, the inlet defining part of the mating portion and having an external shape complementary to that of the air intake (see annotated figure 1.  The inlet is received in the mating portion.  Therefore the inlet having an external shape complementary to that of the air intake).
Regarding claim 10, Reed in view of Hampe teaches the suction duct and the insert as defined in claim 1 (see claim 1 rejection) received in the air intake (opening of pipe 12 that receives pipe 50 shown in Reed fig 4) of the suction duct, the outlet direction being aligned (see Reed fig 4) with a central axis (central vertical axis) of the suction duct.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 4149453) in view of Hampe (US 20180155036), and further in view of Trudeau (US 20160194086).
Regarding claim 3, Reed in view of Hampe teaches all the limitations of claim 1.
Reed in view of Hampe fails to teach the inlet and outlet directions are non-perpendicular.
Trudeau teaches an inlet and an outlet directions are non-perpendicular (See fig 5.  The inlet direction at inlet 21 is the horizontal direction.  The outlet direction is at a slanted angle at outlet 18.  They are non-perpendicular).
It would have been obvious at the time of filing to modify Reed in view of Hampe as taught by Trudeau by substitute the conduit of Reed with Trudeau’s conduit design since both conduits in Reed and Simble are equivalence to each other and they serve the same purpose for guiding airflow in order to guide airflow at a desired direction/angle.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 4149453) in view of Hampe (US 20180155036), and further in view of Munding (DE 12007061003A1.  The translation was previously attached along with prior office action.).
Regarding claim 4, Reed in view of Hampe teaches all the limitations of claim 1.
Reed in view of Hampe fails to teach the outlet end has a jagged trailing edge defined by circumferentially spaced apart notches.
Munding teaches ([0014] and fig 1) an outlet (1) having a jagged trailing edge (4) defined by circumferentially spaced apart notches (edge 4 includes plural V-shaped notches shown in fig 1.  Also [0006] “ entire edge can also be wavy and/or jagged. "Wavy" and/or "jagged" ”).
It would have been obvious at the time of filing to modify Reed in view of Hampe as taught by Munding by incorporating notches  or a jagged trailing edge in the outlet in order to improve the air mixing at the air outlet and to decrease the amount of noise generated (Munding [0007], “With such an at least partially corrugated or jagged design of the edge forming the air outlet opening, it is achieved that the exiting air mixes faster and better with the air in the passenger compartment and less flow noise occurs”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to new limitations.  As shown above, a new prior art Hampe was introduced for new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762